Citation Nr: 9905218	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in September 1997, and the hearing officer's decision was 
entered the same month.

The appeal was docketed at the Board in 1997.  


REMAND

The veteran contends, in substance, that he is unable to 
either secure or maintain substantially gainful employment as 
a result of disablement associable with injuries sustained in 
a motor vehicle accident (MVA) in August 1996.  Specifically, 
he avers that the MVA was not a result of his own willful 
misconduct.

Pursuant to 38 U.S.C.A. § 1521 (West 1991), pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  In accordance with the provisions of 38 C.F.R. 
§ 3.1(n) (1998), willful misconduct implicates conduct which 
involves deliberate or intentional wrongdoing (including a 
known prohibited action) with knowledge of or wanton and 
reckless disregard of its probable consequences, though the 
mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  However, 
pursuant to 38 C.F.R. § 3.1(n)(3), willful misconduct will 
not be determinative unless it is the proximate cause of, in 
the context of this appeal, injury.





CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





		
	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

